Name: Commission Regulation (EEC) No 270/86 of 6 February 1986 extending, for the 1986 marketing year, Regulation (EEC) No 301/85 derogating from the quality standards for sweet peppers for the 1985 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 2. 86 Official Journal of the European Communities No L 32/ 13 COMMISSION REGULATION (EEC) No 270/86 of 6 February 1986 extending, for the 1986 marketing year, Regulation (EEC) No 301/85 derogating from the quality standards for sweet peppers for the 1985 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas the quality standards for sweet peppers were laid down in the Annex to Commission Regulation (EEC) No 2397/76 (3) ; Whereas there have been important developments in the marketing of pre-packed sweet peppers and especially concerning the uniformity of the produce ; whereas this situation should be taken into account when the quality standards are laid down ; whereas there should be a conti ­ nuation of the temporary derogation from the quality standards for sweet peppers, as laid down in Commission Regulation (EEC) No 301 /85 (4) ; HAS ADOPTED THIS REGULATION : Article 1 For the 1986 marketing year the derogation provided for in the Annex to Regulation (EEC) No 2397/76 by the Regulation (EEC) No 301 /85 is maintained . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 February 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 362, 20 . 12 . 1985, p. 8 . (3) OJ No L 270, 2. 10 . 1976, p. 13 . 4) OJ No L 33, 6 . 2. 1985, p. 8 .